Title: To George Washington from Vaudreuil, 23 January 1790
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George



Mr President,
Paris 23d January 1790

M. le Cte d’Estaing transmitted to me the diploma, admitting me into the Society of the Cincinnati, which your Excellency had addressed to me. deign, I beseech you, to receive my thanks for it. I shall always feel myself honored in being a member of a Society which was instituted to celebrate your talents, to consecrate the virtues of which you have exhibited such an example to the Universe, and to transmit them to the admiration of posterity. I shall never cease to regret that I was not able, when I was at Boston, to leave the command with which I was honored, to go & pay my respects to you, and know more intimately a hero who has added lusture to every place which he has occupied. I am with Veneration Mr President, Yr Excellency’s Most Obedient Humble Servant

le Mis de Vaudreuil

